Case 20-40349-elm11 Doc 1 Filed 01/28/20   Entered 01/28/20 12:22:46   Page 1 of 12
Case 20-40349-elm11 Doc 1 Filed 01/28/20   Entered 01/28/20 12:22:46   Page 2 of 12
Case 20-40349-elm11 Doc 1 Filed 01/28/20   Entered 01/28/20 12:22:46   Page 3 of 12
Case 20-40349-elm11 Doc 1 Filed 01/28/20   Entered 01/28/20 12:22:46   Page 4 of 12
Case 20-40349-elm11 Doc 1 Filed 01/28/20   Entered 01/28/20 12:22:46   Page 5 of 12
Case 20-40349-elm11 Doc 1 Filed 01/28/20   Entered 01/28/20 12:22:46   Page 6 of 12
Case 20-40349-elm11 Doc 1 Filed 01/28/20   Entered 01/28/20 12:22:46   Page 7 of 12
Case 20-40349-elm11 Doc 1 Filed 01/28/20   Entered 01/28/20 12:22:46   Page 8 of 12
             Case 20-40349-elm11 Doc 1 Filed 01/28/20                                 Entered 01/28/20 12:22:46                         Page 9 of 12


      Fill in this information to identify the case:

      Debtor name   Eventide Credit Acquisitions, LLC
      United States Bankruptcy Court for the: Northern              District of   Texas
                                                                                  (State)
                                                                                                                                                 Check if this is an
      Case number (If known):                                                                                                                    amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
    Claims and Are Not Insiders                                                                                                                                12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete         Name, telephone number, and email            Nature of the       Indicate if     Amount of unsecured claim
     mailing address, including zip        address of creditor contact                  claim               claim is        If the claim is fully unsecured, fill in only
     code                                                                               (for example,       contingent,     unsecured claim amount. If claim is partially
                                                                                        trade debts, bank   unliquidated,   secured, fill in total claim amount and
                                                                                        loans,              or disputed     deduction for value of collateral or setoff to
                                                                                        professional                        calculate unsecured claim.
                                                                                        services, and
                                                                                        government
                                                                                                                            Total        Deduction     Unsecured claim
                                                                                        contracts)                          claim, if    for value of
                                                                                                                            partially    collateral or
                                                                                                                            secured      setoff
                                           Attn: Richard Scheff, Esq.
                                           1500 Market Street
                                                                          Professional
1    Armstrong Teasdale                    12th Floor, East Tower                      Unliquidated                                                     2,000,000.00
                                                                          Services
                                           Philadelphia, PA 19102
                                           rlscheff@armstrongteasdale.com
                                           2101 L Street, N.W., Suite 800
                                                                                            Account
2    Pax ADR, LLC                          Washington, DC 20037                                                                                               1,500.00
                                                                                            Payable
                                           baugher@paxadr.com
                                           Karrie S. Wichtman, General
                                           Counsel
     Lac Vieux Desert Band of                                                                               Contingent,
                                           N4698 US 45
3    Lake Superior Chippewa                                                                 Litigation      Unliquidated                                     Unknown
                                           P.O. Box 249
     Indians                                                                                                Disputed
                                           Watersmeet, Michigan 49969

                               Karrie S. Wichtman, General
                               Counsel                                                                      Contingent,
     Tribal Economic
4                              N4698 US 45                                                  Litigation      Unliquidated                                     Unknown
     Development Holdings, LLC
                               P.O. Box 249                                                                 Disputed
                               Watersmeet, MI 49969
                                                                                                            Contingent,
                                           E23970 Pow Wow Trail
5    Big Picture Loans, LLC                                                                 Litigation      Unliquidated                                     Unknown
                                           Watersmeet, MI 49969
                                                                                                            Disputed


                                           E23970 Pow Wow Trail                                             Contingent,
     Ascension Technologies,
6                                          Watersmeet, MI 49969                             Litigation      Unliquidated                                     Unknown
     LLC
                                                                                                            Disputed


Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                      page 2

                                                                                                                                           American LegalNet, Inc.
                                                                                                                                           www.FormsWorkFlow.com
             Case 20-40349-elm11 Doc 1 Filed 01/28/20                       Entered 01/28/20 12:22:46                          Page 10 of 12

                                                                                                 Case number (if
    Debtor       Eventide Credit Acquisitions, LLC                                               known)
                 Name



     Name of creditor and complete      Name, telephone number, and email    Nature of the        Indicate if      Amount of unsecured claim
     mailing address, including zip     address of creditor contact          claim                claim is         If the claim is fully unsecured, fill in only
     code                                                                    (for example,        contingent,      unsecured claim amount. If claim is partially
                                                                             trade debts, bank    unliquidated,    secured, fill in total claim amount and
                                                                             loans,               or disputed      deduction for value of collateral or setoff to
                                                                             professional                          calculate unsecured claim.
                                                                             services, and
                                                                             government
                                                                                                                   Total        Deduction     Unsecured claim
                                                                             contracts)                            claim, if    for value of
                                                                                                                   partially    collateral or
                                                                                                                   secured      setoff


                                                                                                 Contingent,
                                       2014 Calle Las Violetas
7    James Dowd                                                               Litigation         Unliquidated                                       Unknown
                                       San Juan, PR 00915-3537
                                                                                                 Disputed

                                                                                                 Contingent,
                                       119 Gascony Dr.
8    Simon Liang                                                              Litigation         Unliquidated                                       Unknown
                                       Greenville, SC 29609-6048
                                                                                                 Disputed
                                                                                                 Contingent,
     Brian McFadden                    3133 Indian Pont Road
9                                                                             Litigation         Unliquidated                                       Unknown
                                       Saugatuck, MI 49453
                                                                                                 Disputed
                                       c/o Leonard Anthony Bennett
                                       Consumer Litigation Associates
                                       763 J Clyde Morris Boulevard                              Contingent,
     Renee Galloway and all
10                                     Suite 1A                               Litigation         Unliquidated                                       Unknown
     plaintiffs
                                       Newport News, VA 23601                                    Disputed
                                       lenbennett@clalegal.com

                                    c/o Michael A. Caddell, Esq.
                                    Caddell & Chapman
                                                                                                 Contingent
   Richard    L. Smith, Jr. and all 628 East 9th Street
11                                                                            Litigation         Unliquidated                                       Unknown
   plaintiffs                       Houston TX 77007
                                                                                                 Disputed
                                    mac@caddellchapman.com

                                       c/o Michael A. Caddell, Esq.
                                       Caddell & Chapman
                                                                                                 Contingent,
     Dana Duggan and all               628 East 9th Street
12                                                                            Litigation         Unliquidated                                       Unknown
     plaintiffs                        Houston TX 77007
                                                                                                 Disputed
                                       mac@caddellchapman.com


13




14




15




16



Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                               page 2

                                                                                                                                  American LegalNet, Inc.
                                                                                                                                  www.FormsWorkFlow.com
           Case 20-40349-elm11 Doc 1 Filed 01/28/20                Entered 01/28/20 12:22:46              Page 11 of 12



17




18




19




20




Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                       page 2

                                                                                                                  American LegalNet, Inc.
                                                                                                                  www.FormsWorkFlow.com
Case 20-40349-elm11 Doc 1 Filed 01/28/20   Entered 01/28/20 12:22:46   Page 12 of 12
